Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 1 of 23 Page ID
                                 #:7129


  1   Matthew C. Helland (CA Bar No. 250451)
  2   helland@nka.com
      Daniel Brome (CA Bar No. 278915)
  3   dbrome@nka.com
  4   NICHOLS KASTER, LLP
      235 Montgomery Street, Suite 810
  5   San Francisco, CA 94104
  6   Telephone: (415) 277-7235
      Facsimile: (415) 277-7238
  7

  8   BRYAN SCHWARTZ LAW
      Bryan J. Schwartz (CA Bar No. 209903)
  9   Rachel M. Terp (CA Bar No. 290666)
 10   Natasha T. Baker (CA Bar No. 319381)
      Email: Bryan@bryanschwartzlaw.com
 11   Rachel@bryanschwartzlaw.com
 12   Natasha@bryanschwartzlaw.com
      180 Grand Avenue, Suite 1380
 13   Oakland, CA 94612
 14   Telephone: (510) 444-9300
      Facsimile: (510) 444-9301
 15

 16   Attorneys for Plaintiffs and Putative
      Class and Collective Action Members
 17
                           UNITED STATES DISTRICT COURT
 18
                         CENTRAL DISTRICT OF CALIFORNIA
 19

 20   HARRIETT MITCHELL, JASON                   Case No. 8:17-cv-02274-DOC-DFM
 21   SUMMERS and JOSEPH ADAMS,
      individually, on behalf of others          PLAINTIFFS’ MEMORANDUM IN
 22                                              SUPPORT OF MOTION FOR
      similarly situated, and on behalf of the   ORDER OF DEFAULT, FINDING
 23   general public,                            OF JURISDICTION, AND FOR
                              Plaintiffs,        SANCTIONS
 24     vs.
                                                 Judge: Hon. David O. Carter
 25
      CORELOGIC VALUATION
 26   SOLUTIONS, INC., and DOES 1-10,            Date: November 18, 2019
                                                 Time: 8:30 a.m.
 27   inclusive                                  Place: Courtroom 9D
 28
              PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 2 of 23 Page ID
                                 #:7130

                           Defendants.
  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             -2-
             PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 3 of 23 Page ID
                                 #:7131


  1                                                  Table of Contents
  2   I. INTRODUCTION ................................................................................................ 1
  3   II. FACTUAL BACKGROUND .............................................................................. 2
  4      A. CoreLogic Moves the Court for an Order Compelling Arbitration .................. 2
  5      B. This Court and the AAA Repeatedly Refer CoreLogic’s “Threshold Issues” to
  6      Individual Arbitrators .............................................................................................. 3
  7      C. The AAA Closes 110 Cases .............................................................................. 7
  8   III. ARGUMENT ....................................................................................................... 7
  9      A. The Court Should Find that CoreLogic Defaulted On its Obligation to
 10      Arbitrate and Should Resume Jurisdiction Over Plaintiffs’ Claims. ...................... 8
 11      B. The Court Should Sanction CoreLogic ........................................................... 12
 12           i. The Court should sanction CoreLogic for violating its orders................... 12
 13           ii. The Court should sanction CoreLogic for vexatious litigation .................. 15
 14           iii. California’s public policy demands sanctions............................................ 17
 15   IV. CONCLUSION .................................................................................................. 19
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                -i-
                  PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 4 of 23 Page ID
                                 #:7132


  1                                                  Table of Authorities
  2   Cases
  3   Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240 (1975)............... 12, 15
  4   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83 (2000) .......... 17
  5   Brown v. Dillard's, Inc., 430 F.3d 1004 (9th Cir. 2005) .................................... 11, 15
  6   Chambers v. NASCO, Inc., 501 U.S. 32 (1991) ................................................. 12, 15
  7   Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017) ........................... 12
  8   Hutto v. Finney, 437 U.S. 678 (1978) ...................................................................... 16
  9   Lane, Ltd. v. Larus & Brother Co., 243 F.2d 364 (2d Cir. 1957) ............................ 11
 10   Link v. Wabash R. Co., 370 U.S. 626 (1962) ........................................................... 12
 11   McLellan v. Fitbit, Inc., 2018 WL 3549042 (N.D. Cal. July 24, 2018) . 16, 17, 18, 19
 12   Menorah Ins. Co., Ltd. v. INX Reinsurance Corp., 72 F.3d 218 (1st Cir. 1995) ..... 11
 13   Radiator Specialty Co. v. Cannon Mills, 97 F.2d 318 (4th Cir. 1938)..................... 11
 14   Sink v. Aden Enters., Inc., 352 F.3d 1197 (9th Cir. 2003) ................................ passim
 15   Toledo Scale Co. v. Computing Scale Co., 261 U.S. 399 (1923) ............................. 16
 16   Statutes
 17   9 U.S.C. § 3................................................................................................................. 8
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                  -ii-
                  PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 5 of 23 Page ID
                                 #:7133


  1    I.   INTRODUCTION
  2         This country’s justice system, enshrined in the Constitution and funded
  3   primarily through tax payer dollars, provides those under its jurisdiction with a
  4   cost-effective method for resolving individual and group-wide disputes. That
  5   dispute-resolution process is reinforced by due process guarantees, appellate
  6   oversight, and centuries of legal precedent.
  7         CoreLogic chose to remove several hundred Plaintiffs from that justice
  8   system, opting instead to resolve their claims through individual arbitrations at a
  9   great administrative expense and without judicial oversight or meaningful appellate
 10   review. But that process quickly became too expensive for CoreLogic’s liking. And
 11   when CoreLogic disagreed with the AAA’s administration of these individual
 12   arbitrations, CoreLogic refused to pay any additional fees to AAA or otherwise
 13   participate in 110 arbitrations filed in states other than California or Minnesota.
 14   CoreLogic’s refusal to play by the rules it imposed on Plaintiffs constitutes a
 15   default on its contractual obligation to arbitrate and a willful disregard for two
 16   orders from this Court compelling the parties to arbitrate.
 17         Plaintiffs now come before the Court seeking recourse for CoreLogic’s
 18   willful disobedience to this Court’s order compelling arbitration—an order
 19   CoreLogic requested over Plaintiffs’ strenuous objections. The Court should hold
 20   that CoreLogic defaulted on its obligation to arbitrate, and on that basis resume
 21   jurisdiction of cases it previously ordered to arbitration. After doing so, the Court
 22   should sanction CoreLogic and/or its counsel for CoreLogic’s willful disobedience
 23   of this Court’s orders compelling the parties to arbitrate, and for acting in bad faith,
 24   vexatiously, wantonly, and/or for oppressive reasons in refusing to abide by the
 25   AAA’s administrative oversight of the arbitrations CoreLogic asked this Court to
 26   compel. Plaintiffs therefore request leave to submit their fees and costs associated
 27   with opposing CoreLogic’s motion to compel arbitration and litigating these
 28   arbitrations, for the Court to review in determining the appropriate sanction.
                                                -1-
              PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 6 of 23 Page ID
                                 #:7134


  1    II.   FACTUAL BACKGROUND
  2          A. CoreLogic Moves the Court for an Order Compelling Arbitration
  3          On February 12, 2019 CoreLogic filed a motion to compel arbitration. (ECF
  4   No. 128.) In that motion, CoreLogic argued that its arbitration agreements delegate
  5   all gateway issues to the arbitrator. See, e.g., ECF No. 128-1 at 18-19. According to
  6   CoreLogic, the Court’s only role on its motion to compel was to “determine that an
  7   agreement to arbitrate exists.” Id. at 19. “Once such a finding is made, the Court is
  8   obligated to compel the matter to arbitration, with all other challenges to be
  9   resolved by the arbitrator.” Id. (emphasis added). CoreLogic identified certain
 10   gateway issues as principally important in the arbitrations: “the gateway issues of
 11   arbitrability that have been delegated to the arbitrator will determine whether any
 12   respective Plaintiff or opt-in member can participate in this action. Until those
 13   gateway issues are resolved, it is unknown how many, if any, of those individuals
 14   may ultimately be able to participate in the instant action.” Id. at 20 (emphasis
 15   added). CoreLogic cited the need to arbitrate gateway issues in support of its
 16   request for a complete stay of this litigation: “Until such time as the enforceability
 17   of the arbitration agreements are resolved in arbitration, it is uncertain as to who
 18   may participate in this action creating significant problems for class certification
 19   and decertification, and wholly inefficient and unnecessarily complicated piecemeal
 20   discovery and case management.” Id. at 21-22.
 21          CoreLogic repeated these arguments on reply in support of its motion. See,
 22   e.g., ECF No. 161 at 4 (“[T]his Court need only determine that agreements to
 23   arbitrate exist. Once that is done, the Court must compel the parties to arbitration,
 24   with all other challenges to be resolved by the arbitrator.”) (emphasis added); id. at
 25   6 (“the parties clearly and unmistakably delegated gateway issues of arbitrability,
 26   including any argument of waiver, to the arbitrator”). CoreLogic concluded its reply
 27   by requesting an order compelling “Plaintiffs Summers and Adams, and any and all
 28   opt-ins who executed the subject employment application or separation agreement,
                                                -2-
              PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 7 of 23 Page ID
                                 #:7135


  1   to binding arbitration before the American Arbitration Association, pursuant to the
  2   AAA Employment Rules, in the county in which the opt-in worked.” ECF No. 161
  3   at 17.
  4            At a discovery hearing while CoreLogic’s Motion to Compel was pending,
  5   the Court questioned counsel about the logistics and financing of mass and separate
  6   arbitrations. Counsel cited the thousands of individual arbitrations filed against
  7   Uber, noting:
  8
               Uber thought that they won a big battle by prevailing on a Motion to
  9            Compel Arbitration, but the response from the plaintiff's side was
 10            2,000 individual arbitration claims. And now the company’s saying,
               uh, that’s -- you know, that's abusive and, uh, bad faith and, you know,
 11            we – we’re not gonna proceed with those. And the plaintiff's side is
 12            saying you – You asked for it.
               ...
 13            Uber’s in a tough spot, because they’re complaining about following a
 14            process that they requested, in fact, demanded with respect to a motion
               because they didn’t believe that so many people would be interested in
 15            pursuing individual arbitrations.
 16   ECF 218-2: Brome Decl. Exh. A, Feb. 21, 2019 Transcript at 32. (emphasis in
 17   original). Counsel’s words have proven prophetic.
 18            On April 4, 2019, this Court grated Defendants’ motion to compel
 19   arbitration, compelling Plaintiffs who signed arbitration agreements to proceed in
 20   arbitration. ECF No. 189. Plaintiffs complied with that order; to date, 157 opt-in
 21   Plaintiffs have filed individual demands for arbitration. (Helland Decl. ¶ 2.)
 22            B. This Court and the AAA Repeatedly Refer CoreLogic’s “Threshold
 23               Issues” to Individual Arbitrators
 24            Plaintiffs began filing arbitration demands in late April 2019. (Helland Decl.
 25   ¶ 2.) CoreLogic’s obstruction of the arbitration process began almost immediately.
 26   On May 9, 2019, Defense Counsel wrote to the AAA seeking dismissal of the sixty
 27   then-pending arbitrations based on alleged insufficiencies with the consent forms
 28   attached to the arbitration demands. (Helland Decl. Exh. 1.) Claimants responded to
                                                 -3-
                 PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 8 of 23 Page ID
                                 #:7136


  1   the letter immediately, pointing out to AAA that CoreLogic’s letter came on the
  2   same day it owed $98,800 in filing fees. (Helland Decl. Exh. 2.) Claimants also
  3   argued that any dispute as to the sufficiency of Claimants’ consent forms was for
  4   the individual arbitrators to decide. (Id.) The AAA agreed, holding that Claimants’
  5   demands met the AAA’s filing requirements and triggered CoreLogic’s obligation
  6   to pay filing fees. (Helland Decl. Exh. 3.) The AAA reserved CoreLogic’s
  7   challenge to the consent forms for arbitrator review. (Id.)
  8         CoreLogic then brought its challenges to this Court, filing an ex parte
  9   application to enjoin the very arbitrations it asked this Court to compel. ECF No.
 10   217. CoreLogic raised three issues: 1) the sufficiency of Claimants’ consent forms;
 11   2) the alleged unauthorized practice of law in Florida, Michigan, Oregon and
 12   Virginia; and 3) a statute of limitations defense as to three claimants. ECF No. 217-
 13   1. CoreLogic alleged that Claimants improperly filed these arbitration demands
 14   (again, the very demands CoreLogic requested and the Court ordered) for the sole
 15   purpose of straddling CoreLogic with hundreds of thousands of dollars of
 16   arbitration fees. Id. at 2. In response, Claimants noted, inter alia, that Counsel had
 17   intended to file the necessary paperwork with the state bars of Florida and Oregon
 18   upon receipt of case numbers with the AAA, but nevertheless began filing that
 19   paperwork without case numbers promptly when CoreLogic raised the issue. ECF
 20   No. 218 at 9-11. The Oregon State Bar responded immediately, asking why counsel
 21   had not reported the arbitration case number and asking that Counsel hold future
 22   filings until after a case number was assigned in arbitration. (Helland Decl. Exh. 4.)
 23         The Court denied CoreLogic’s ex parte application on first business day after
 24   it was filed. The Court held, in relevant part:
 25
             The Court need not address each of CoreLogic’s arguments or wade
             into the Virginia, Oregon, Michigan, and Florida rules of professional
 26          conduct. CoreLogic moved this Court to order Plaintiffs to arbitrate
 27          their claims. As CoreLogic previously argued, issues of arbitrability or
             the implication of statutes of limitation must be resolved by the
 28          arbitrator. Even if the Court were to determine the merits of a particular
                                                -4-
              PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 9 of 23 Page ID
                                 #:7137


  1         arbitration, the requested injunction and stay of all arbitration
            proceedings is overbroad. CoreLogic asked for resolution of any and all
  2         disputes by the arbitrator. Having compelled arbitration, the Court will
  3         not now stay those proceedings due to associated costs.
      ECF No. 220 at 3.
  4
            This Court’s swift rejection of CoreLogic’s ex parte request was not enough
  5
      to prevent CoreLogic from securing a 60 day stay of its payment deadlines under
  6
      Rule 1 of the AAA’s Employment Rules. Rule 1 provides:
  7

  8         If, within 30 days after the AAA’s commencement of administration, a
  9         party seeks judicial intervention with respect to a pending arbitration
            and provides the AAA with documentation that judicial intervention
 10         has been sought, the AAA will suspend administration for 60 days to
 11         permit the party to obtain a stay of arbitration from the court.

 12   Rule 1, AAA Emp. Arb. Rules. The AAA granted CoreLogic a 60 day stay on May
 13   31, 2019—even though the Court had already rejected CoreLogic’s request for
 14   Court intervention—based on CoreLogic’s representation that it might seek judicial
 15   intervention from some other forum. (Helland Decl. ¶ 3, Exh. 5.) CoreLogic never
 16   sought additional court intervention. (Helland Decl. ¶ 3.)
 17         Once the AAA resumed administration, it set a filing fee payment deadline of
 18   July 30, 2019. (Helland Decl. Exh. 6.) CoreLogic completed timely payment of
 19   these filing fees. But on August 9, during an administrative call with the AAA,
 20   CoreLogic requested the opportunity to present its “threshold issues” to the AAA
 21   prior to appointment of arbitrators. (Helland Decl. Exh. 7.) The AAA allowed
 22   CoreLogic to brief the issues over Claimants’ objections. (See id.) CoreLogic’s
 23   brief, submitted August 27, 2019, largely repeated the issues CoreLogic raised in its
 24   ex parte request to this Court except that CoreLogic dropped its statute of
 25   limitations argument. (Helland Decl. Exh. 8.) Claimants responded on September 3,
 26   arguing (for the third time) that CoreLogic’s issues were not ripe for administrative
 27   resolution and should instead be addressed to individual arbitrators. (Helland Decl.
 28
                                               -5-
              PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 10 of 23 Page ID
                                  #:7138


   1   Exh. 9 at 2-3.)1 The AAA rejected CoreLogic’s threshold challenges on September
   2   9, 2019, holding (again) that Claimants had met their filing requirements and
   3   determining that all other issues should be raised with individual arbitrators after
   4   appointment. (Helland Decl. Exh. 10.)
   5         The AAA continued to administer the arbitrations after this ruling, issuing
   6   strike lists and setting deadlines, including the deadline for CoreLogic to pay a
   7   $750 administrative fee in each arbitration. (See Helland Decl. Exh. 11.) One such
   8   deadline was a September 30 deadline to submit strike lists and conflict checks in
   9   14 arbitrations filed in 5 states. (Helland Decl. ¶ 4.)
  10         On September 27, 2019 a representative from the AAA informed Plaintiffs’
  11   Counsel of a phone call from Defense counsel requesting prompt resolution of
  12   CoreLogic’s threshold issues and requesting an extension of the September 30
  13   deadline. (See Helland Decl. Exh. 12.) The AAA representative also asked
  14   Plaintiffs’ Counsel why the parties had not appointed a Special Master to resolve
  15   these issues. (Id.) Plaintiffs’ Counsel responded that they did not consent to the
  16   appointment of a Special Master. (Id.) The AAA never provided a written account
  17   of Defense Counsel’s phone call with the AAA, but nevertheless continued the
  18   September 30 strike list deadline to October 7, 2019. (Helland Decl. Exh. 13.)
  19         CoreLogic did not meet that deadline. Instead, on October 7, 2019,
  20   CoreLogic informed AAA that it “will not proceed with any non-California or non-
  21   Minnesota arbitration, or pay any further fees in connection with those proceedings,
  22   until the threshold issue of Claimant’s Counsel’s unauthorized practice of law is
  23   determined.” (Helland Decl. Exh. 14.) CoreLogic accused the AAA of “facilitating
  24   and enabling Claimant’s Counsel’s unauthorized practice of law” and “encouraging
  25

  26   1
         Claimants also argued that CoreLogic’s challenge to Claimants’ consent forms
  27   failed on the merits, since consent forms are not required for individual FLSA
       cases. (See Helland Decl. Exh. 9 n.2.) CoreLogic has since dropped its challenge to
  28
       Claimants’ consent forms.
                                                 -6-
                PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 11 of 23 Page ID
                                  #:7139


   1   and, in fact, requiring CoreLogic’s counsel to similarly engage in the unauthorized
   2   practice of law, which they will not do.” (Id.) CoreLogic demanded the return of all
   3   its filing and administrative fees “[i]f the AAA refuses to determine this threshold
   4   issue.” (Id.)
   5          C. The AAA Closes 110 Cases
   6          On October 2, 2019 the AAA closed three case for CoreLogic’s failure to pay
   7   filing fees. (Helland Decl. Exh. 15.) On October 14, 2019, the AAA notified the
   8   parties it would be closing a total of 110 cases for CoreLogic’s failure to pay fees.
   9   (Helland Decl. Exh. 16.) 2 The file closing letters advise that AAA was “closing [its]
  10   file in the above matter as Respondent has confirmed they will not remit payment
  11   for arbitrator compensation.” (See Helland Decl. Exh. 17.)
  12   III.   ARGUMENT
  13          CoreLogic asked this Court to compel arbitration, but when it disagreed with
  14   the AAA’s administration of those cases, CoreLogic refused to participate in the
  15   arbitrations or pay its filing fees. The AAA’s communications make clear that it
  16   closed 110 individual arbitration cases because “Respondent has confirmed they
  17   will not remit payment for arbitrator compensation.” (See Helland Decl. Exhs. 16-
  18   17.) In this situation the Court should hold that CoreLogic defaulted on its
  19   obligation to arbitrate and reassert jurisdiction over Plaintiffs’ claims. See Sink v.
  20   Aden Enters., Inc., 352 F.3d 1197, 1199 (9th Cir. 2003) (holding that the district
  21   court properly confirmed an arbitrator’s finding of default based on a party’s failure
  22   to pay filing fees). Moreover, because CoreLogic’s default was in violation of this
  23   Court’s order requiring arbitration—an order CoreLogic requested over Plaintiffs’
  24   objections—the Court should also sanction CoreLogic in the amount of the fees and
  25   costs Plaintiffs’ expended opposing CoreLogic’s motion to compel arbitration and
  26   then pursuing the arbitrations CoreLogic abandoned.
  27
       2
        The Letter from AAA notes it will be closing 111 cases, but Claimants count 110
  28
       closed cases.
                                                 -7-
                PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 12 of 23 Page ID
                                  #:7140


   1      A. The Court Should Find that CoreLogic Defaulted On its Obligation to
   2         Arbitrate and Should Resume Jurisdiction Over Plaintiffs’ Claims.
   3         The Federal Arbitration Act (“FAA”) requires that a court must stay
   4   proceedings pending arbitration upon concluding that an arbitrable dispute exists. 9
   5   U.S.C. § 3. However, a court may only issue a section 3 stay if “the applicant for
   6   the stay is not in default in proceeding with such arbitration.” Id. Accordingly,
   7   Plaintiffs ask the Court to first hold that CoreLogic was in default in 110
   8   arbitrations, and then resume jurisdiction over these cases, which it previously
   9   compelled to arbitration. The finding of default is critically important under the
  10   FAA because it establishes the basis for the parties’ return to Court, it indisputably
  11   restores this Court’s jurisdiction, and it will prevent CoreLogic from arbitrating
  12   with these Plaintiffs for any claims in the future.
  13         Sink is instructive. In Sink, like here, the defendant refused to participate in
  14   an arbitration that was compelled after an original filing in district court. Sink, 352
  15   F.3d at 1198-99. But when the plaintiff sought to resume litigation in court, the
  16   defendant was suddenly willing to participate in arbitration. Id. at 1199. The
  17   defendant requested an order compelling the parties back to arbitration under
  18   Section 4 of the FAA, arguing that since Section 4 does not contain a clause
  19   preventing such an order when the requesting party has defaulted, the Court was
  20   obligated to refer the case back to arbitration at the defaulting party’s request. See
  21   id. at 1200. The Ninth Circuit disagreed:
  22
             In our view, it cannot sensibly be maintained that a district court is
  23         required to enter an order under § 4 compelling parties to return to
  24         arbitration under circumstances where § 3 precludes the district court
             from staying its own proceeding. Such an interpretation of § 4 would
  25         interfere with the manifest intent of Congress, as expressed in § 3, that
  26         arbitration is to be furthered where a party has not defaulted in
             arbitration, and would lead to duplicative and potentially inconsistent
  27         decisions if an arbitral forum and a court action were to proceed at the
  28         same time on the same claim.
                                                 -8-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 13 of 23 Page ID
                                  #:7141


   1   Sink, 352 F.3d at 1200–01.
   2         Accordingly, “[i]f a party defaults after an initial stay and reference to
   3   arbitration, that permits a district court to vacate the § 3 stay.” Sink, 352 F.3d at
   4   1201. Here, the Court should hold that CoreLogic defaulted in the arbitrations, and
   5   then resume jurisdiction here based on CoreLogic’s default. Simply sending the
   6   parties back to arbitration under Section 4 “would [] allow a party refusing to
   7   cooperate with arbitration to indefinitely postpone litigation.” Id. A finding of
   8   default is critical under Sink, because without it CoreLogic could still seek an order
   9   compelling Plaintiffs to arbitrate again—on the FLSA claims at issue in this case or
  10   on any other claim between the parties. If that happens, CoreLogic “could then
  11   default a second time, and [plaintiffs’] remedy, again, would be another order
  12   compelling arbitration. This cycle could continue, resulting in frustration of the
  13   [plaintiffs’] attempts to resolve [their] claims.” Id. The Court should not condone
  14   CoreLogic’s abuse of the arbitral forum. The Court should hold that CoreLogic is in
  15   default, and on that basis resume jurisdiction over Plaintiffs’ claims.
  16         In meet and confer discussions leading up to this motion, CoreLogic
  17   proposed a joint stipulation whereby the parties would voluntarily return under the
  18   Court’s jurisdiction. (Helland Decl. ¶ 5; Exh. 18.)3 That resolution is unsatisfactory
  19   for several reasons. First, it presupposes that Plaintiffs return to this Court
  20   willingly, which is not the case. Plaintiffs return to this Court only because
  21   CoreLogic has defaulted on its obligation to arbitrate. Second, Plaintiffs expressly
  22   seek a judicial finding that CoreLogic defaulted on its obligation to arbitrate, and
  23   CoreLogic has refused to stipulate to that relief. (Helland Decl. ¶ 5.) The finding of
  24   default is critically important under the FAA because it establishes the basis for this
  25   Court’s jurisdiction; namely, that CoreLogic’s default in the arbitrations eliminates
  26
       3
  27     Defense Counsel sent the draft stipulation already executed by Bryan Schwartz.
       (Helland Decl. ¶ 5.) Mr. Schwartz did not execute or otherwise agree to the
  28
       stipulation. (Id.)
                                                 -9-
                PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 14 of 23 Page ID
                                  #:7142


   1   the judicial authority to compel arbitration under the arbitration agreements at issue.
   2   See Sink, 352 F.3d at 1201. Third, a finding of default ensures that Plaintiffs will
   3   experience no prejudice in this case or in any future litigation resulting from
   4   CoreLogic’s abuse of the arbitral process.4 Of course CoreLogic did not offer to
   5   stipulate to sanctions, so this motion would have been necessary regardless of a
   6   stipulation to the Court’s jurisdiction.
   7         In response to this motion, CoreLogic will likely justify its failure to
   8   participate in arbitration by pointing to its repeated requests for the AAA to resolve
   9   certain “threshold issues” before appointing arbitrators or requiring payment of
  10   additional fees. CoreLogic has referred to Plaintiffs’ arbitration demands—demands
  11   it asked this Court to order—as “sham” arbitrations that should be dismissed prior
  12   to the appointment of an arbitrator. Setting aside Plaintiffs’ disagreement with the
  13   substance of CoreLogic’s position, CoreLogic’s desire for collective resolution of
  14   its “threshold issues,” and its displeasure with the AAA’s refusal to do so, does not
  15   relieve CoreLogic of its contractual and court-ordered obligation to arbitrate. As the
  16   Ninth Circuit noted in a similar case:
  17
             If Dillard’s believed Brown’s claim was meritless, its proper course of
  18         action was to make that argument in arbitration. Instead, Dillard's
  19
       4
         Even in proposing a stipulated resolution, CoreLogic cannot help itself from
  20   seeking procedural advantage. For example, under CoreLogic’s proposed
  21   stipulation, the FLSA statute of limitations for each Plaintiff would run between the
       date the Court compelled arbitration and the date each Plaintiff filed their individual
  22   arbitration case. See Helland Decl. Exh. 18. CoreLogic also limited its agreement
  23   not to compel future arbitrations to the FLSA claims asserted in this case. See id.
       That proposal is insufficient because CoreLogic has asserted retaliatory
  24   counterclaims against those Claimants with whom it is willingly arbitrating, see
  25   Helland Decl. ¶ 6, and could conceivably sue Plaintiffs in arbitration after this case
       is complete. To that end, CoreLogic’s proposed stipulation provides that “nothing
  26
       [t]herein . . . shall impact CoreLogic’s right to compel arbitration of any other
  27   matter or of any other person.” See Helland Decl. Exh. 18. These are just three
       examples of CoreLogic seeking strategic advantage from an “agreed” return to
  28
       Court that a default finding would eliminate.
                                                  -10-
                PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 15 of 23 Page ID
                                  #:7143


   1         refused to participate in the arbitration process at all. Under general
             principles of California contract law, Dillard’s breach of its obligations
   2         under the arbitration agreement deprives it of the right to enforce that
   3         agreement.
       Brown v. Dillard’s, Inc., 430 F.3d 1004, 1010 (9th Cir. 2005).
   4
             In Brown, like here, the employer argued that it should not have been
   5
       required to arbitrate claims it believed were improperly initiated. Brown. 430 F.3d
   6
       at 1010. In rejecting that argument, the Ninth Circuit issued a cautionary
   7
       declaration to employers gaming the system by refusing to arbitrate:
   8

   9         [T]his case displays a dark side of our nation’s policy in favor of
  10         arbitration. When a defendant in a judicial forum refuses to respond to
             a complaint that is properly filed and served, the court has the power to
  11         enter and enforce a default judgment. Arbitration works differently.
  12         The American Arbitration Association could not compel Dillard’s to
             pay its share of the filing fee, and in the absence of the fee it could not
  13         proceed. Brown had no choice but to come to court. Many people in
  14         Brown’s position would simply have given up. Because she did not,
             we have the occasion to make clear that when an employer enters
  15         into an agreement requiring its employees to arbitrate, it must
  16         participate in the process or lose its right to arbitrate.

  17   Brown, 430 F.3d at 1013 (emphasis added).5 Plaintiffs respectfully request that the
  18   Court follow Brown and Sink, hold that CoreLogic defaulted on its obligation to
  19

  20
       5
  21     See also Menorah Ins. Co., Ltd. v. INX Reinsurance Corp., 72 F.3d 218, 222-23
       (1st Cir. 1995) (“Arbitration clauses were not meant to be another weapon in the
  22   arsenal for imposing delay and costs in the dispute resolution process.”); Lane, Ltd.
  23   v. Larus & Brother Co., 243 F.2d 364, 367 (2d Cir. 1957) (“A party cannot raise
       unjustifiable objections to a valid demand for arbitration, all the while protesting its
  24   willingness in principle to arbitrate and then, when the other side has been forced to
  25   abandon its demand, seek to defeat a judicial determination by asking for arbitration
       after suit has been commenced.”); Radiator Specialty Co. v. Cannon Mills, 97 F.2d
  26
       318, 319 (4th Cir. 1938) (“Arbitration laws are passed to expedite and facilitate the
  27   settlement of disputes and avoid the delay caused by litigation. It was never
       intended that these laws should be used as a means of furthering and extending
  28
       delays.”)
                                                -11-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 16 of 23 Page ID
                                  #:7144


   1   arbitrate, hold that CoreLogic has lost its right to arbitrate, and resume jurisdiction
   2   over the 110 cases the AAA has closed due to CoreLogic’s refusal to participate.
   3         B. The Court Should Sanction CoreLogic
   4         In addition to finding that CoreLogic defaulted and resuming jurisdiction, the
   5   Court should also sanction CoreLogic for its direct violation of the Court’s orders
   6   compelling arbitration. Sanctions are warranted because CoreLogic willfully
   7   disobeyed two orders of this Court, and also because CoreLogic acted in bad faith,
   8   vexaciously, wantonly, and / or for oppressive reasons in refusing to participate in
   9   the dispute-resolution process it selected and this Court compelled.
  10              i. The Court should sanction CoreLogic for violating its orders
  11         “Federal courts possess certain ‘inherent powers,’ not conferred by rule or
  12   statute, ‘to manage their own affairs so as to achieve the orderly and expeditious
  13   disposition of cases.’” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,
  14   1186 (2017) (quoting Link v. Wabash R. Co., 370 U.S. 626, 630–631 (1962)).
  15   Moreover, “it is firmly established that the power to punish for contempts is
  16   inherent in all courts. This power reaches both conduct before the court and that
  17   beyond the court’s confines, for the underlying concern that gave rise to the
  18   contempt power was not merely the disruption of court proceedings. Rather, it was
  19   disobedience to the orders of the Judiciary, regardless of whether such disobedience
  20   interfered with the conduct of trial.” Chambers v. NASCO, Inc., 501 U.S. 32, 44
  21   (1991) (internal citations and quotations omitted). Accordingly, “a court may assess
  22   attorneys’ fees for the willful disobedience of a court order . . . .” Alyeska Pipeline
  23   Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 258 (1975).
  24         Here, as the Court is well aware, CoreLogic moved for an order compelling
  25   certain opt-in Plaintiffs to arbitrate their claims. See ECF No. 128. Plaintiffs
  26   opposed that motion. See ECF No. 150. The Court sided with CoreLogic, ordering
  27   that Plaintiffs who signed arbitration agreements must proceed in arbitration. ECF
  28   No. 189.
                                                -12-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 17 of 23 Page ID
                                  #:7145


   1         Upon receipt of the Court’s order granting CoreLogic’s motion to compel
   2   arbitration, Plaintiffs did what the Court ordered them to do; they filed their claims
   3   in arbitration. This was no simple task. Plaintiffs’ Counsel has spent hundreds of
   4   hours communicating with its clients, drafting arbitration demands, corresponding
   5   with the AAA, responding to CoreLogic’s repeated attempts to delay and disrupt
   6   the arbitration process, researching arbitrators, responding to strike lists, submitting
   7   conflict checks to the AAA, and complying with various state bar rules regarding
   8   out-of-state attorney practice in arbitration. (Helland Decl. ¶ 7.) Moreover,
   9   Plaintiffs have spent tens of thousands of dollars in AAA filing fees ($300 per case)
  10   and state bar filing fees (for example, $250 times 26 Florida cases). (Id. ¶ 8.)
  11         CoreLogic, on the other hand, has chosen to willfully defy the Court’s order
  12   compelling arbitration and the Court’s order denying CoreLogic’s ex parte request
  13   to enjoin the arbitrations. The Court’s order granting CoreLogic’s motion to compel
  14   arbitration left no room for CoreLogic to exit that process if it disagreed with
  15   AAA’s administration of the cases. See ECF No. 189. The Court made that much
  16   clear in its order denying CoreLogic’s ex parte request to enjoin the arbitrations:
  17
             CoreLogic moved this Court to order Plaintiffs to arbitrate their
  18         claims. As CoreLogic previously argued, issues of arbitrability or the
  19         implication of statutes of limitation must be resolved by the arbitrator.
             . . . CoreLogic asked for resolution of any and all disputes by the
  20         arbitrator. Having compelled arbitration, the Court will not now stay
  21         those proceedings due to associated costs.

  22   ECF No. 220 at 3.
  23         As the Court recognized at the February 21, 2019 hearing, CoreLogic’s
  24   strategy to compel arbitration carried with it certain risks. One was the cost of
  25   individual arbitrations. CoreLogic rolled the dice in hopes that Plaintiffs would
  26   abandon their claims after being compelled to arbitration—and CoreLogic lost this
  27   bet. See ECF No. 217-1 at 15 (arguing that participating in the arbitrations this
  28   Court ordered, and paying non-refundable AAA fees, would cause CoreLogic
                                                -13-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 18 of 23 Page ID
                                  #:7146


   1   “irreparable harm”). CoreLogic must now live with the consequences of its
   2   litigation strategy, expensive as they may be. The high cost of AAA arbitration is
   3   no excuse for CoreLogic to defy this Court’s orders requiring arbitration.
   4         Another risk in CoreLogic’s strategy was delegating case management
   5   authority of these individual cases to the AAA—and, in the process, abandoning
   6   judicial and appellate oversight of case administration. CoreLogic raised its
   7   “threshold issues” with the AAA on at least three different occasions. (See Helland
   8   Decl. Exhs. 1, 7, 8, 12, 15.) Each time, the AAA determined that CoreLogic’s
   9   issues could not be addressed prior to CoreLogic’s payment of fees and the
  10   appointment of an arbitrator. (See Helland Decl. Exhs. 3, 10, 16.) 6 Because
  11   CoreLogic chose to bring these disputes into arbitration, thus waiving full judicial
  12   oversight and meaningful appellate review, CoreLogic was bound to comply with
  13   the AAA’s administrative response to its “threshold” challenges.
  14         CoreLogic therefore violated this Court’s orders compelling arbitration when
  15   it informed the AAA it “will not proceed with any non-California or non-Minnesota
  16   arbitration, or pay any further fees in connection with those proceedings” until the
  17   AAA resolved its threshold issues. (Helland Decl. Exh. 14.) CoreLogic’s contempt
  18   for this Court’s authority is exacerbated by its previous position that the arbitration
  19   agreements delegated all issues, including questions of arbitrability, to the
  20   arbitrator. See ECF No. 128-1 at 9-10, 13-14; ECF No. 135 at 1, 2-3. CoreLogic
  21   reversed course only when a dispute arose that CoreLogic wanted resolved on a
  22   collective basis before paying for the appointment of arbitrators. CoreLogic’s
  23

  24   6
        The AAA rules provide limited mechanisms for administrative oversight and
  25   review of disputes, which are outlined in the Administrative Review Council
       Overview and Guidelines. See
  26
       https://www.adr.org/sites/default/files/document_repository/AAA_AdminReviewC
  27   ounsel_Guidelines.pdf (last visited October 17, 2019). The AAA determined that
       CoreLogic’s “threshold issues” were not suitable for Administrative Review
  28
       Council review. See Helland Decl. Exh. 10.
                                                -14-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 19 of 23 Page ID
                                  #:7147


   1   brazen violation of a Court order it requested warrants sanctions. See Chambers v.
   2   NASCO, Inc., 501 U.S. 32, 45 (1991) (“a court may assess attorneys fees as a
   3   sanction for the ‘willful disobedience of a court order’”) (quoting Alyeska Pipeline
   4   Serv. Co., 421 U.S. at 258).7
   5         CoreLogic’s refusal to arbitrate is a sanctionable violation of the Court’s
   6   orders regardless of the merit of its “threshold” challenges. The Court’s orders
   7   address the method of dispute resolution—arbitration—and the forum for that
   8   resolution—the AAA. CoreLogic willfully violated the Court’s orders by refusing
   9   to participate in the ordered method of dispute resolution based on its disagreement
  10   with the forum’s case administration. The Brown case from the Ninth Circuit is
  11   directly on point: “If Dillard’s believed Brown’s claim was meritless, its proper
  12   course of action was to make that argument in arbitration. Instead, Dillard’s refused
  13   to participate in the arbitration process at all.” Brown, 430 F.3d at 1010. In Brown,
  14   Dillard’s refusal to arbitrate constituted breach of contract. Here, CoreLogic’s
  15   refusal is a breach of the contract and a willful violation of this Court’s orders. The
  16   Court should sanction CoreLogic and/or its counsel.
  17           ii. The Court should sanction CoreLogic for vexatious litigation
  18         In addition to sanctioning CoreLogic for violating its orders, the Court should
  19   sanction CoreLogic for “act[ing] in bad faith, vexatiously, wantonly, or for
  20   oppressive reasons.” Alyeska, 421 U.S. at 258–259. This Court “has the
  21   unquestioned power to award attorney’s fees against a party who shows bad faith
  22   by delaying or disrupting the litigation or by hampering enforcement of a court
  23
       7
         The final passage of Defense Counsel’s email to AAA reveals the dark underbelly
  24   of forced arbitration. After accusing the AAA of “facilitating and enabling” the
  25   issues of which it complains, counsel writes: “CoreLogic remains willing to engage
       a Special Master or panel of arbitrators, at CoreLogic’s expense, to resolve this
  26
       threshold issue. If the AAA refuses to determine this threshold issue, CoreLogic
  27   demands the return of its filing and administrative fees in all of the non-California
       and non-Minnesota arbitrations.” (Helland Decl. Exh. 14.) CoreLogic’s economic
  28
       coercion of the AAA exposes the uneven playing field in the arbitral forum.
                                                -15-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 20 of 23 Page ID
                                  #:7148


   1   order.” Hutto v. Finney, 437 U.S. 678, 690 n. 14 (1978). A fee award “vindicates
   2   judicial authority without resort to the more drastic sanctions available for contempt
   3   of court and makes the prevailing party whole for expenses caused by his
   4   opponent’s obstinacy.” Id. 8 Here, CoreLogic acted vexatiously and in bad faith by
   5   continuing to press its “threshold issues” after both this Court and the AAA rejected
   6   its repeated requests for early resolution, and then by refusing to arbitrate at all.
   7   CoreLogic’s unwarranted challenges and refusal to arbitrate delayed and disrupted
   8   this litigation; the Plaintiffs on whom CoreLogic defaulted filed arbitration
   9   demands in April—approximately six months ago. Now, these Plaintiffs are right
  10   back where they were when this Court compelled them to arbitration on April 9,
  11   2019.
  12           CoreLogic’s strategic non-participation in these arbitrations, which is clearly
  13   motivated by its desire to avoid the high cost of the dispute resolution process it
  14   chose,9 offends this Court’s judicial authority, the sanctity of the Federal
  15   Arbitration Act, and the AAA’s authority to administer cases properly referred to
  16   arbitration. It is important for courts to identify and name abuses of the arbitration
  17   process when they occur. See, e.g., McLellan v. Fitbit, Inc., 2018 WL 3549042, at
  18   *6 (N.D. Cal. July 24, 2018) (awarding sanctions because “Fitbit and its lawyers at
  19   Morrison & Foerster must be held to account for their bad-faith litigation tactics” in
  20   refusing to participate in court-ordered arbitration).
  21           In McLellan, Fitbit refused to arbitrate after tendering a settlement offer that
  22   it believed constituted full resolution of the claimant’s claims. McLellan, 2018 WL
  23   3549042, at *2. But in McLellan, just like here, the arbitration involved “plaintiffs’
  24
       8
  25     Fees are also an appropriate sanction for civil contempt, if the Court elects to hold
       CoreLogic in contempt of its orders. See Toledo Scale Co. v. Computing Scale Co.,
  26
       261 U.S. 399, 428 (1923).
       9
  27     See ECF No. 217-1 at 15 (arguing that participating in the arbitrations this Court
       ordered, and paying non-refundable AAA fees, would cause CoreLogic “irreparable
  28
       harm”).
                                                 -16-
                 PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 21 of 23 Page ID
                                  #:7149


   1   challenges to the scope and enforceability of the arbitration clause . . . .” Id. By
   2   refusing to participate in the arbitration, “Fitbit delayed and impeded the arbitration
   3   on frivolous grounds . . . .” Id. at 6.
   4          The McLellan court also recognized that an employer cannot unilaterally
   5   decide which claims it will arbitrate and which it will not:
   6
              Fitbit’s contention that it can exempt itself from arbitration whenever
   7          it ‘rationally’ prefers to settle is entirely unfounded. Interpreting
   8          Fitbit’s Terms of Service to give it sole discretion over when it will
              arbitrate a claim would make it unconscionable and unenforceable.
   9

  10   McLellan, 2018 WL 3549042, at *6. The same is true here. Having sought an order
  11   compelling arbitration of all issues—even threshold issues of arbitrability—
  12   CoreLogic is without justification in refusing to arbitrate when the AAA refused to
  13   resolve its threshold concerns prior to appointment of arbitrators. If CoreLogic
  14   argues in response to this motion that it justifiably refused to arbitrate these
  15   threshold issues, the Court should hold that CoreLogic’s contractual promise to
  16   arbitrate threshold issues is illusory, thus rendering all of CoreLogic’s arbitration
  17   agreements unconscionable and unenforceable. See Armendariz v. Found. Health
  18   Psychcare Servs., Inc., 24 Cal. 4th 83, 120 (2000) (“an arbitration agreement
  19   imposed in an adhesive context lacks basic fairness and mutuality if it requires one
  20   contracting party, but not the other, to arbitrate all claims arising out of the same
  21   transaction or occurrence or series of transactions or occurrences”).
  22           iii. California’s public policy demands sanctions
  23          Lastly, the Court should award sanctions because California’s public policy
  24   demands it. On October 13, 2019, Governor Newsom signed SB 707 into law. This
  25   bill, which takes effect January 1, 2020, will require courts to award mandatory
  26   sanctions when a drafting party fails to promptly pay arbitration fees. See
  27   https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201920200SB7
  28   07 (last visited October 16, 2019). Those sanctions shall take the form of “the
                                                 -17-
                PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 22 of 23 Page ID
                                  #:7150


   1   reasonable expenses, including attorney’s fees and costs, incurred by the employee
   2   or consumer as a result of the material breach.” Id. The bill also authorizes a court
   3   to impose “a terminating sanction by one of the following orders: (A) An order
   4   striking out the pleadings or parts of the pleadings of the drafting party. (B) An
   5   order rendering a judgment by default against the drafting party. (3) A contempt
   6   sanction by an order treating the drafting party as in contempt of court.” Id.
   7   Moreover, “[t]he recovery of arbitration fees, interest, and related attorney’s fees
   8   shall be without regard to any findings on the merits in the underlying action or
   9   arbitration.” Id. (emphasis added). The Legislature’s statements of public policy in
  10   SB 707 apply directly to CoreLogic’s behavior in this case:
  11
             SECTION 1. The Legislature finds and declares all of the following:
  12         ...
  13         (c) A company’s failure to pay the fees of an arbitration service
             provider in accordance with its obligations contained within an
  14         arbitration agreement or through application of state or federal law or
  15         the rules of the arbitration provider hinders the efficient resolution of
             disputes and contravenes public policy.
  16         (d) A company’s strategic non-payment of fees and costs severely
  17         prejudices the ability of employees or consumers to vindicate their
             rights. This practice is particularly problematic and unfair when the
  18         party failing or refusing to pay those fees and costs is the party that
  19         imposed the obligation to arbitrate disputes.

  20   Id. Although SB 707 is not yet in effect, the Court can and should take note that
  21   curbing behavior like that CoreLogic displayed here is a legislative priority in
  22   California.
  23         For all of these reasons, the Court should sanction CoreLogic and/or its
  24   counsel in the amount of Plaintiffs’ attorneys’ fees and costs spent opposing
  25   CoreLogic’s motion to compel and litigating the arbitrations at issue. See McLellan,
  26   2018 WL 3549042, at *7 (ordering plaintiff to submit a request for reasonable
  27   attorneys’ fees and costs within 14 days). The Court should also order that
  28   CoreLogic file a copy of the Court’s sanctions order in all cases in which it seeks to
                                                -18-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
Case 8:17-cv-02274-DOC-DFM Document 273-1 Filed 10/21/19 Page 23 of 23 Page ID
                                  #:7151


   1   compel arbitration with its employees. See id. The Court can and should also hold
   2   CoreLogic and / or its counsel in civil contempt of its orders and admonish
   3   CoreLogic that further disobedience to the orders of this Court will warrant
   4   additional sanctions. Plaintiffs respectfully request leave to submit their fees and
   5   costs within 14 days of the Court ruling on this motion.
   6   IV.   CONCLUSION
   7         For these reasons, Plaintiffs request that the Court find that CoreLogic
   8   defaulted in the 110 arbitrations on which it failed to pay, that the Court resume
   9   jurisdiction over Plaintiffs’ claims on that basis, and that the Court sanction
  10   CoreLogic and/or its counsel in the amount of Plaintiffs’ fees and costs incurred
  11   opposing CoreLogic’s motion to compel and then litigating the arbitrations on
  12   which CoreLogic defaulted.
  13

  14   DATED: October 21, 2019            NICHOLS KASTER, LLP
  15                                      By: /s/ Matthew C. Helland
  16                                             Matthew C. Helland

  17                                      BRYAN SCHWARTZ LAW
  18
                                          Attorneys for Plaintiffs and Putative Class and
  19                                      Collective Action Members
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -19-
               PLAINTIFFS’ MEM. SUPP. MOT. FOR DEFAULT, JURISDICTION AND SANCTIONS
